Name: Commission Regulation (EEC) No 3561/91 of 6 December 1991 amending Regulation (EEC) No 2814/91 laying down detailed rules for the definition of lambs fattened as heavy carcases
 Type: Regulation
 Subject Matter: animal product;  agricultural policy
 Date Published: nan

 Avis juridique important|31991R3561Commission Regulation (EEC) No 3561/91 of 6 December 1991 amending Regulation (EEC) No 2814/91 laying down detailed rules for the definition of lambs fattened as heavy carcases Official Journal L 336 , 07/12/1991 P. 0029 - 0029 Finnish special edition: Chapter 3 Volume 39 P. 0194 Swedish special edition: Chapter 3 Volume 39 P. 0194 COMMISSION REGULATION (EEC) No 3561/91 of 6 December 1991 amending Regulation (EEC) No 2814/91 laying down detailed rules for the definition of lambs fattened as heavy carcasesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 1741/91 (2), and in particular Article 5 (9) thereof, Having regard to Council Regulation (EEC) No 3901/89 of 12 December 1989 defining lambs fattened as heavy carcases (3), and in particular Article 1 (2) thereof, Whereas detailed rules for the definition of lambs fattened as heavy carcases were adopted by Commission Regulation (EEC) No 2814/90 (4), as last amended by Regulation (EEC) No 2082/91 (5); Whereas Regulation (EEC) No 2814/90 applies to premiums to be granted in respect of the 1991 marketing year in accordance with Article 4 thereof; whereas provision should be made for it to apply to the following marketing year also; Whereas administrative difficulties in Portugal have delayed the introduction of national implementing provisions; whereas by way of derogation for the 1992 marketing year in the case of Portugal, a longer period should be allowed for submission of premium applications by producers; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2814/90 is amended as follows: 1. the following subparagraph is added to Article 3: 'By derogation for the 1992 marketing year the period for submission of premium applications provided for in Articles 1 (1) and 2 (1) shall be: - in Portugal: 1 November 1991 to 31 January 1992,'; 2. the second subparagraph of Article 4 is replaced by the following: 'It shall apply to premium to be granted in respect of 1991 and subsequent marketing years. However, in the Member States where the arrangements provided for in Article 22 (8) of Regulation (EEC) No 3013/89 apply for the 1990 marketing year, it shall apply to premiums to be paid in respect of the 1990 marketing year for which applications have not yet been submitted.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 41. (3) OJ No L 375, 23. 12. 1989, p. 4. (4) OJ No L 268, 29. 9. 1990, p. 35. (5) OJ No L 193, 17. 7. 1991, p. 13.